                                          Case 3:19-cv-07434-WHO Document 27 Filed 10/09/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THE BOARD OF TRUSTEES, IN THEIR                  Case No.19-cv-07434-WHO
                                         CAPACITIES AS TRUSTEES OF THE
                                   8     LABORERS HEALTH AND WELFARE
                                         TRUST FUND FOR NORTHERN                          JUDGMENT
                                   9     CALIFORNIA, et al.,
                                                       Plaintiffs,
                                  10
                                                 v.
                                  11

                                  12     ERNEST BORBOR DEE,
Northern District of California
 United States District Court




                                                       Defendant.
                                  13

                                  14

                                  15          Pursuant to the court’s order adopting Magistrate Judge Kandis A. Westmore’s Report and

                                  16   Recommendation, judgment is entered in favor of plaintiffs.

                                  17          IT IS SO ORDERED.

                                  18   Dated: October 8, 2020

                                  19                                                  ______________________________________
                                                                                      WILLIAM H. ORRICK
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
